NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2211-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSEPH PETERS,

          Defendant-Appellant.


                   Submitted September 19, 2022 – Decided October 6, 2022

                   Before Judges Currier and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Municipal Appeal No. 20-10.

                   Joseph Peters, appellant pro se.

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Edward F. Ray, Assistant Prosecutor, on
                   the brief).

PER CURIAM

          Defendant appeals from the Law Division's January 25, 2021 order

entered after a de novo trial on the record upholding defendant's conviction and
sentence, and the municipal court's denial of defendant's post-conviction relief

(PCR) petition. The Law Division found defendant guilty of driving while

intoxicated (DWI), N.J.S.A. 39:4-50, and found defendant failed to present a

prima facie case of ineffective assistance of counsel to warrant an evidentiary

hearing. We affirm.

      On October 20, 2017, at approximately 10:45 p.m., Hackensack Police

Officer Alexis Mena was on patrol when he received a dispatch call indicating

that a 9-1-1 caller reported seeing a heavily intoxicated individual getting into a

vehicle. As Mena was looking for the vehicle, he saw a car that fit the provided

description. He observed the vehicle was "weaving in and out of traffic," driving

erratically, speeding, and changing lanes without signaling. Mena followed the

vehicle for approximately five minutes, traveling behind it for "five to six

blocks."

      Officer Mena testified that he stopped the car but waited for additional

officers to arrive before approaching the driver, subsequently identified as

defendant. When Hackensack Police Officer Costa arrived at the scene, Mena

approached the vehicle and realized it was moving. Mena stated he thought the

vehicle was not stopped because defendant had taken his foot off the brake and




                                                                             A-2211-20
                                        2
did not place the car in park. The officers pounded on the car and defendant

eventually put the vehicle in park.

      After defendant rolled down the window, Mena smelled liquor

"throughout the vehicle" and observed defendant holding a jar of gum and trying

to open it. Mena also observed a small bottle of vodka in defendant's center

console.

      Mena asked defendant for his credentials and described defendant as

"fumbling through his wallet," although on cross-examination, Mena said he did

not see defendant's hands "fumbling" while he retrieved his credentials. He also

noted that defendant was slurring his speech and the smell of alcohol continued

to emanate from the vehicle. Mena described defendant's face as "beet red."

      Mena testified that during the stop, defendant shouted "this is going to be

my third [offense]. I'm going to get arrested. Am I going to get arrested?"

Defendant admitted he had consumed some alcoholic beverages that evening.

When Mena asked defendant to get out of the vehicle, defendant had difficulty

doing so. Mena said defendant was staggering and the officers had to hold him

up and assist him to walk to an area where they could administer field sobriety

tests. During the tests, Mena observed defendant staggering and almost falling.

The officers arrested defendant and transported him to the Hackensack police


                                                                           A-2211-20
                                       3
station to administer the Alcotest. Defendant had difficulty walking from the

patrol car to the interview room.

        After the officers realized the Alcotest machine was not working, they

transported defendant to the New Milford police station, where they assisted

defendant through the front door and brought him to the holding area. An officer

then observed defendant for twenty minutes.

        After the twenty-minute waiting period, the officers took defendant into

another room to administer the Alcotest. The officers removed their equipment,

cell phones, and radios and searched defendant. New Milford Police Officer

Haggerty administered the Alcotest while Mena remained in the room.

        Officer Costa also testified during the trial, confirming he assisted Mena

during the traffic stop. Costa observed a small bottle of vodka that appeared to

have a broken seal in defendant's car. He recalled defendant telling him he "had

two vodkas." 1

        Costa described defendant's eyes as "watery and bloodshot" and his breath

smelled of alcohol.       During the field sobriety tests, Costa observed that

defendant took "an incorrect number of steps," "didn't touch heel to toe," and

was "unable to stay in a straight line." Costa stated he had "probable cause to


1
    Mena's report indicated that defendant told the officers he had "[t]hree drinks."
                                                                               A-2211-20
                                           4
believe [defendant was] impaired" and concluded that defendant was "impaired

to the level that he shouldn't be operating a motor vehicle." While at the

Hackensack police station, Costa observed defendant stumbling and saw Mena

assist him to prevent defendant from falling.

      Officer Haggerty testified that he was summoned to the New Milford

police station to administer an Alcotest. He confirmed he observed defendant

during the required twenty-minute waiting period.

      He testified that he "warm[ed] up" the Alcotest machine and performed

certain "checks and balances." He also gave defendant the requisite statement

provided by the Attorney General regarding Alcotests. Defendant confirmed

that he understood the statement.

      Defendant provided two samples.       Haggerty performed "checks and

balances" and replaced the mouthpiece between the samples. After defendant

provided the second sample, the mouthpiece was removed again and the Alcotest

went through additional checks and balances, confirmed that it received two

sufficient samples, and printed out the alcohol influence report. The report

stated defendant's blood alcohol content was 0.13%—which is above the 0.08%

legal limit.




                                                                       A-2211-20
                                       5
         Defendant presented Gary Aramini, a DWI consultant, as a witness. He

testified regarding the proper administration of an Alcotest, which required the

test administrator to wait "at least two minutes" between the taking of samples

so all the alcohol from the prior administration of the test can evaporate.

         After reviewing the data from the Alcotest report, Aramini testified that

there was less than two minutes between the second breath test and the final

control test.     Therefore, the test was not reliable.      However, on cross-

examination, Aramini agreed with the prosecutor that the first breath test was

performed at 12:37 a.m. and the second breath test was taken at 12:39 a.m.,

therefore the test was consistent with the standards set under State v. Chun, 194

N.J. 54 (2008).

         On April 11, 2018, the municipal court judge found defendant guilty of

DWI. The judge further found the Alcotest was properly administered. In

addition, the judge accepted the officers' testimony that defendant was under the

influence of alcohol, which was testimonial evidence of the observational prong

of a DWI offense.

         The court sentenced defendant as a second time offender to two years

suspension of his license, as well as the imposition of additional sanctions and

fines.


                                                                              A-2211-20
                                         6
      Defendant appealed to the Law Division, asserting the ineffective

assistance of counsel during the municipal court trial.      The Law Division

dismissed the appeal, informing defendant he had to present any PCR petition

in the municipal court first. We affirmed. State v. Peters, No. A-1441-18 (App.

Div. Jan. 29, 2020) (slip op. at 3-5).

      Defendant subsequently filed a PCR petition with the municipal court.

The judge found defendant had not demonstrated the requisite ineffectiveness

of counsel, stating "the evidence was overwhelming to convict" defendant. The

judge noted defense counsel had filed a motion to suppress the traffic stop which

was denied prior to the start of trial.

      Defendant appealed to the Law Division, where the court conducted a trial

de novo on the record. On January 25, 2021, the Law Division judge affirmed

defendant's conviction and sentence in a written decision and accompanying

order. The judge further found defendant failed to present a prima facie case of

ineffective assistance of counsel to warrant an evidentiary hearing. The judge

found the Alcotest results were admissible as evidence of his DWI and the test

procedure complied with the Chun requirements. Moreover, the court found

defense counsel stipulated to the admission of the Alcotest results, the working




                                                                           A-2211-20
                                          7
order of the Alcotest device, and to Officer Haggerty's Alcotest operator

certification.

      On appeal, defendant presents the following arguments for our

consideration:

             POINT I
             [THE] LAW DIVISION [ERRED] BY NOT
             RECOGNIZING    DEFENDANT[']S     4TH
             AMENDMENT RIGHTS VIOLATIONS DUE TO
             IMPROPER    SUPPRESSION      HEARING
             PROCEDURES

             POINT II
             [THE] LAW DIVISION DID NOT OBJECTIVELY
             REVIEW THE 14TH AMENDMENT CLAIM OF
             UNEQUAL PROTECTION WITH USE OR NON USE
             OF CAMERAS

             POINT III
             [THE] LAW DIVISION FAILED TO RULE
             SQUARELY ON THE BLACK AND WHITE FACTS
             REGARDING    ALCO-TEST  [CALIBRATION]
             REQUIREMENTS

             A.   [THE] ALCO-TEST   CERTIFICATION
             DOCUMENT SUBMITTED AS EVIDENCE DOES
             NOT MATCH OFFICER WHO CONDUCTED
             ALCO[TEST]

             POINT IV
             [THE] LAW DIVISION STATES DEFENDANT DID
             NOT PRESENT A PRIMA FACIE CASE
             REGARDING 6TH [AMENDMENT] EFFECTIVE
             ASSISTANCE OF COUNSEL AND MADE NO
             RULING   ON    MUNICIPAL    COURT  NOT

                                                                   A-2211-20
                                    8
            [PERMITTING]         POST       CONVICTION       RELIEF
            HEARING

            POINT V
            [THE MUNICIPAL COURT] JUDGE DISMISSED
            RECKLESS DRIVING [SUMMONS] WHICH
            SUPPORTS HIS DECISION AT IMPROPER
            SUPPRESSION HEARING

      Our scope of review is limited to whether the findings of the Law Division

judge "could reasonably have been reached on sufficient credible evidence

present in the record." State v. Johnson, 42 N.J. 146, 162 (1964). The two-court

rule provides that appellate courts "should not undertake to alter concurrent

findings of facts and credibility determinations made by two lower courts absent

a very obvious and exceptional showing of error." State v. Locurto, 157 N.J.

463, 474 (1999) (citation omitted).

      We review the Law Division's legal conclusions de novo, without

affording any special deference to the "trial court's interpretation of law and the

legal consequences that flow from established facts." Manalapan Realty, L.P.

v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995). However, we give

substantial deference to a trial judge's findings of fact. Cesare v. Cesare, 154

N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v. Invs. Ins. Co., 65

N.J. 474, 484 (1974)). These findings should only be disturbed when there is

no doubt that they are inconsistent with the relevant, credible evidence presented

                                                                             A-2211-20
                                        9
below, such that a manifest denial of justice would result from their

preservation. Id. at 412.

      We initially address defendant's contentions regarding the Law Division

judge's conclusions regarding the municipal court proceeding and then turn to

the ineffective assistance of counsel assertions.

      Defendant contends the Law Division judge erred in not overturning the

municipal court's finding regarding the motion to suppress.        He states the

municipal court did not employ the proper procedure in handling the motion.

As will be discussed, defendant also asserts his counsel was ineffective in not

filing a motion. We note the inconsistencies in these arguments.

      On the first day of the municipal court trial, prior to any testimony,

defense counsel informed the court he had filed a motion to suppress evi dence

relating to the stop of the motor vehicle. The municipal court judge stated that

he had to hear the motion first and then "start all over again" with the trial.

Defense counsel responded that it was "up to counsel as to whether we start all

over again," although the "preferred method" is to start the trial anew after the

suppression hearing.

      The court stated that it did not receive defendant's motion to suppress, but

it would conduct the hearing beginning with the testimony needed to support the


                                                                            A-2211-20
                                       10
motion, decide the motion, and then continue with the trial if appropriate.

Counsel agreed to this procedure.

      Thereafter, Mena testified as described above regarding the events leading

up to the stop of defendant's car. When he completed the pertinent testimony,

the judge found the stop was constitutional under search and seizure precedent.

Defense counsel then agreed to continue with the trial.

      In State v. Gibson, 219 N.J. 227 (2014), our Supreme Court held that the

"better practice" regarding a motion to suppress and a trial is to "conduct two

separate proceedings." 219 N.J. at 245 (reversing the defendant's conviction

where he never consented to conducting the suppression motion during trial and

defense counsel was never given the opportunity to cross-examine the State's

witness). This is preferable because "this procedure underscores the separate

nature of each proceeding, the limited scope of a suppression motion, and the

different standards of proof governing each proceeding." Ibid.

      However, the Court noted that on the infrequent occasions when the

motion record is incorporated into the trial record, counsel should be notified in

advance, defense counsel must be given the chance to conduct a broad-ranging

cross-examination of the State's witnesses, and counsel must consent to the

procedure on the record. Ibid.


                                                                            A-2211-20
                                       11
       The municipal court proceeding met the Gibson requirements. Defense

counsel proposed that the court conduct the motion as part of the trial

proceeding. The same testimony was needed to support the suppression motion

and the DWI charge. Counsel had the opportunity to cross-examine Officer

Mena. After the pertinent testimony was elicited, the court ruled on the motion.

Then, both counsel agreed to proceed with the trial. The Law Division did not

err in not overturning the conviction on those grounds.

       Defendant next argues he was denied equal protection under the

Fourteenth Amendment because there was no video recording of the Alcotest

administration in the New Milford police department. He further contends the

State committed a Brady2 violation because the video evidence only captures

defendant's interactions at the Hackensack police station. The arguments are

meritless.

       Under Chun, the New Milford police department was not required to

record Officer Haggerty's administration of the Alcotest, and a video recording

is not one of the three required foundational documents for Alcotest evidence

admissibility. 194 N.J. at 145.




2
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                                          A-2211-20
                                      12
      Because there was no requirement for the recording of an Alcotest, there

could be no failure to disclose any video recording, as it does not exist. And,

under Brady and Rule 7:7-7(b)(6), the State is only required to turn over video

recording evidence within its custody and control. There was no discovery

violation.

      We need only briefly address defendant's assertion that the recalibration

of the Alcotest was untimely. In Chun, the Court ordered that all Alcotest

devices must be inspected and recalibrated every six months, which replaced the

prior annual inspection and recalibration program. 194 N.J. at 153.

      In establishing a foundation for the admission of the Alcotest evidence,

the State provided an Alcotest certificate of accuracy, which certified that the

device had been calibrated on March 1, 2017. Defendant argues that the Alcotest

device should have been recalibrated on September 1, 2017—50 days before

defendant's October 21, 2017 breath test.

      Although the Law Division judge acknowledged the Chun recalibration

timeframe, he noted that defendant stipulated to the admission of the Alcotest

results, the working condition of the Alcotest machine, and Officer Haggerty's

certification as an Alcotest operator. Therefore, there was no argument before

the court regarding the calibration of the machine.      In addition, both the


                                                                          A-2211-20
                                      13
municipal court and Law Division judge found the test was properly

administered and the results were admissible. Neither defendant nor his DWI

consultant expert presented any evidence that the fifty-day delay in recalibrating

the Alcotest machine had any effect on the results. We are satisfied the Law

Division judge's conclusions "could reasonably have been reached on sufficient

credible evidence present in the record." Johnson, 42 N.J. at 162.

      We turn to defendant's assertions regarding the ineffective assistance of

counsel. Defendant contends he received ineffective assistance because his

counsel: (1) failed to submit a motion to suppress the automobile stop; (2) failed

to review and prepare for trial; (3) failed to subpoena available police d igital

records; (4) failed to identify the outdated Alcotest calibration; (5) failed to fully

understand case law he cited; (6) failed to argue that defendant's stumbling and

unsteadiness during the stop and subsequent transport to the Hackensack and

New Milford police stations was due to defendant's metal pin and serious "back

problem"; (7) failed to review the Hackensack police department videos with

defendant; (8) failed to ask for missing video recordings from the H ackensack

police department; and (9) failed to challenge the improper certification of the

Alcotest operator.




                                                                                A-2211-20
                                         14
      To determine whether trial counsel was ineffective, the United States

Supreme Court has adopted the two-prong Strickland v. Washington test. 466

U.S. 668 (1984); see also State v. Fritz, 105 N.J. 42, 49-50 (1987) (adopting the

Strickland test).

      As to Strickland's first prong, defendant "must show that counsel's

performance was deficient." 466 U.S. at 687. This requires a showing that

counsel made such serious errors that defendant did not receive counsel as

guaranteed by the Sixth Amendment. Ibid. Strickland's second prong requires

defendant to demonstrate that counsel's "deficient performance prejudiced the

defense." Ibid. Prejudice "must be proved; it is not presumed." Fritz, 105 N.J.

at 52. Defendant must demonstrate that counsel's errors "were so serious as to

deprive the defendant of a fair trial," and that "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different." Strickland, 466 U.S. at 687, 694; Fritz, 105 N.J. at 52, 60.

      Moreover, when a court is determining effectiveness and reasonableness

of counsel, judicial scrutiny of defense counsel's performance must be "highly

deferential" and the court must provide counsel with a "strong presumption that

[their] conduct falls within the wide range of reasonable professional

assistance." Strickland, 466 U.S. at 689. The reviewing court must give "a


                                                                             A-2211-20
                                       15
heavy measure of deference to counsel's judgments." State v. Chew, 179 N.J.

186, 205 (2004) (quoting State v. Martini, 160 N.J. 248, 266 (1999)). Thus,

defendant "must overcome the presumption that . . . [defense counsel's]

challenged action might be considered sound trial strategy." Strickland, 466

U.S. at 689 (internal quotations omitted).

      The Law Division judge considered and rejected each of the delineated

grounds of ineffective assistance. We agree and affirm the denial of the PCR

petition substantially for the reasons set forth in the PCR court's January 25,

2021 order.

      As discussed, defense counsel did move to suppress the traffic stop. In

considering defendant's claim regarding counsel's trial preparation, the court

stated:

              It is clear from the record that counsel was adequately
              prepared for trial. Counsel thoroughly cross-examined
              the witnesses and portrayed substantial and accurate
              knowledge of the facts of the case as well as the DWI
              subject matter. [Defendant] had failed to specify what
              further preparations could have been taken to alter the
              outcome of this case.

      We agree that defendant has not shown any deficiency in counsel's trial

preparation and has failed to demonstrate what further preparation might have

changed the outcome of the trial. Defendant was found guilty of DWI based on


                                                                         A-2211-20
                                       16
the Alcotest results and defendant's performance of the field sobriety tests. See

State v. Tamburro, 68 N.J. 414, 422 (1975) (holding that the defendant's

"unmistakable symptoms" of being under the influence was enough to prove he

was unfit to operate a motor vehicle and under the influence within the meaning

of the DWI statute); see also State v. Zeikel, 423 N.J. Super. 34, 48 (App. Div.

2011) (recognizing that N.J.S.A. 39:4-50 may be proven through observation or

by proof of a blood alcohol content of 0.08% or more).

      Defendant's assertion that counsel's performance was ineffective because

he failed to subpoena digital data, specifically the 9-1-1 call, from the

Hackensack police department is also unavailing.         The officers' testimony

regarding their actions after receiving the 9-1-1 call is consistent. Defendant

has not stated how the digital call record would have changed the outcome of

the case.

      We have already discussed and rejected defendant's contention regarding

the recalibration status of the Alcotest. The Law Division judge found the

decision to stipulate to the admission of the Alcotest results and the condition

of the machine "was simply a matter of trial strategy." Given our high level of

deference to counsel's strategy, defendant's argument must fail. See Strickland,

466 U.S. at 689. Defendant has not demonstrated that any of his arguments


                                                                           A-2211-20
                                      17
regarding the Alcotest or its operator would have changed the outcome of the

case. To the contrary, even if the Alcotest results were inadmissible, both courts

found defendant guilty of DWI under the observational prong of N.J.S.A. 39:4-

50(a). See Zeikel, 423 N.J. Super. at 48.

      Defendant also contends that defense counsel failed to argue that

defendant's stumbling and unsteadiness during the stop and subsequent transport

to the Hackensack and New Milford police stations was due to defendant's

"metal pin in [his] right knee," his "serious back problem," and his prescribed

medication. Given the other proofs presented of intoxication and the Alcotest

results, defendant cannot demonstrate a discussion of his medical ailments

would have changed the outcome of the proceeding. See Strickland, 466 U.S.

at 693.

      Because defendant did not present a prima facie case of ineffective

assistance of counsel, he was not entitled to an evidentiary hearing.        Any

arguments not addressed lack sufficient merit for consideration in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-2211-20
                                       18